Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/21/2021 has been entered.
Claim Status
2.	Claims 1 and 7 have been currently amended. 

Response to Arguments
3.	The applicant’s remarks filed 4/28/21 have been taken into consideration, but are moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 1-2 of the remarks segment) that Yin teaches binding being performed by an ACS Server and not a Gateway device:
	 According to par [0015] and [0032] of the applicant’s specification, the gateway device is drawn to a home gateway including several logical units utilized for obtaining user equipment identification and information regarding several user services. The examiner maintains that the disclosed within par [0010] and other passages within the Yin reference). The binding disclosed by the Yin reference is not performed by the ACS and par [0065] of Yin merely discloses that the ACS compares the MAC address of a home network set-top box and logical ID of the home gateway, but (as disclosed in fig. 3 and par [0067], lines 1-5 and 13-18 of Yin) the actual binding is performed by a binding device. As disclosed in fig. 3 and par [0067] of Yin discloses, the binding is performed by a binding component located within the home gateway (e.g., a gateway device), which performs binding of logical ID information of the home network (e.g., a logical ID) and the subordinate devices within the home gateway (e.g., N-user equipment devices), and not the ACS server.
B.	In response to the applicant’s argument (disclosed on pg. 2-3 of the remarks segment) that Yin et al discloses logical ID information of a home gateway and not of a logical device in a gateway device that comprises two or more logical devices:
	Regarding logical ID information of a logical device in a gateway device, the examiner maintains that the reporting of logical ID information of a home gateway device (disclosed in par [0006], lines 9-15 of Yin) is obvious in light of logical ID information of a logical device in a gateway device because the logical/virtual information because (as disclosed in the applicant’s specification), the logical devices claimed by the applicant are drawn to a set of logical elements (which may be implemented as assigning an identifier to virtual/software components/elements within a gateway device, as disclosed within par [0005] of the applicant’s specification) located within the gateway device, the logical identification information of the HGW, taught by Yin, may be drawn to a plurality of components and elements of the home gateway (e.g., virtual/software components/elements within a gateway device) utilized to send/receive/acquire/identify (as disclosed in fig. 3-4 and par [0072], lines 1-2 of Yin) data from the gateway for performing said reporting of the logical ID information regarding the various elements of the home gateway device (e.g., logical ID information of a logical device in a gateway device).             	
In light of the currently amended claim language of a gateway device comprising two or more logical devices, prior art reference Dowlatkhah et al (US 2018/0077067) has been cited, which (as disclosed in fig. 2, ‘217, par [0023], lines 8-14, and par [0039], lines 1-3 of Dowlatkhah et al) discloses a plurality of virtual home gateways associated with a residential gateway and resources that may be provided locally at a home network containing the residential gateway. In each cited instance of Dowlatkhah et al, the plurality of virtual home gateways being allocated as local resources to the home network residential gateway is obvious in light of “a gateway device comprising two or more logical devices” because the “local portion” including the plurality of virtual home gateways and virtual network functions are allocated locally (as disclosed in par [0039], lines 1-3 and par [0042], lines 1-10 of Dowlatkhah et al) to the home network residential gateway (e.g., a gateway device comprising two or more logical devices).

C.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Liu does not teach or suggest a gateway device obtaining an ID of a logical device based on the information about the first service, the logical device being a set of logical elements that are configured to implement the first service that are on the gateway device, which comprises two or more logical devices, or the gateway device binding the logical device ID and the N user equipment devices’ IDs:
See newly cited prior art reference Dowlatkhah et al (US 2018/0077067), which discloses obtaining information about a first service (fig. 2, ‘220a-‘220c, “Dedicated services.... Premium services….Other Services); the ID of a logical device being obtained based on the information about the first service (par [0032], lines 7-8, which discloses that each virtual home gateway is a logical service with residential gateway functionality), the logical device being a set of logical elements that are configured to implement the first service (par [0043], which discloses that the plurality of virtual home gateways are implemented to provide services to devices on the residential network) and that are in the gateway device, which comprises two or more logical devices (which disclose one or more virtual home gateways allocated to the home network residential gateways).
		
Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 7 are rejected under 35 USC 103 as being unpatentable over Yin et al (US 2016/0337948) in view of Dowlatkhah et al (US 2018/0077067).
Regarding claim 1, Yin et al teaches user equipment device management method (par [0007], which discloses home gateway management) comprising: 
obtaining, by a gateway device, identifiers (IDs) of N user equipment devices (par [0010], lines 3-5, which discloses receiving device identification from a device connected to the home gateway), the N user equipment devices being terminals configured to implement the first service (par [0034], which discloses a plurality of home gateway-connected devices, including a STB, camera, etc. that are well known to display requested service-related data), and N being an integer greater than or equal to 1 (par [0034], which discloses the plurality of devices may be one or more devices connected to the home gateway); and
	binding, by the gateway device, the ID of the logical device (par [0006], lines 9-12, which discloses reporting logical identification information of a HGW device) and the IDs of the N user equipment devices (fig. 3, ’30, par [0010], lines 13-15, and par [0067], lines 1-5 and lines 13-19, which disclose a HGW binding component, binding the HGW logical ID with subordinate HGW device identification information).
	Dowlatkhah et al further teaches obtaining information about a first service (fig. 2, ‘220a-‘220c, “Dedicated services.... Premium services….Other Services); the ID of a logical device being obtained based on the information about the first service (par [0032], lines 7-8, which discloses that each virtual home gateway is a logical service with residential gateway functionality), the logical device being a set of logical elements that are configured to implement the first service (par [0043], which discloses that the plurality of virtual home gateways are implemented to provide services to devices on the residential network) and that are in the gateway device, which comprises two or more logical devices (fig. 2 & par [0023], lines 8-14, which disclose one or more virtual home gateways allocated to the home network residential gateways).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home network service allocation embodiment of Dowlatkhah et al within the home gateway device binding system of Yin et al would provide the predictive result of improving upon residential gateway-based service provisioning when implementing the configuring of a virtual gateway home gateway as a service (disclosed in par [0018], lines 15-20 of Dowlatkhah et al) would provide the disclosure of Yin with faster allocation of services, as the direct access allows for provisioning of home services while alleviating each home user of physical allocating each service provided via the residential gateway.
Regarding claim 7, Yin et al teaches a gateway device (fig. 2, “HGW”) comprising:
a memory storing computer-readable instructions (fig. 4, ’50, “Storage component”);
a processor coupled with the memory (fig. 4, which discloses various components and elements coupled to the storage component for sending, receiving, binding, etc.), wherein the processor is configured to execute the instructions to:
obtain identifiers IDs of N user equipment devices (par [0010], lines 3-5, which discloses receiving device identification from a device connected to the home gateway), wherein the N user equipment devices are terminals configured to implement the first service (par [0034], which discloses a plurality of home gateway-connected devices, including a STB, camera, etc. that are well known to display requested service-related data), and N is an integer greater than or par [0034], which discloses the plurality of devices may be one or more devices connected to the home gateway); and
bind the ID of the logical device (par [0006], lines 9-12, which discloses reporting logical identification information of a HGW device) and the IDs of the N user equipment devices (fig. 3, ’30, par [0010], lines 13-15, and par [0067], lines 1-5 and lines 13-19, which disclose a HGW binding component, binding the HGW logical ID with subordinate HGW device identification information).
	Dowlatkhah et al further teaches obtaining information about a first service (fig. 2, ‘220a-‘220c, “Dedicated services.... Premium services….Other Services); the ID of a logical device being obtained based on the information about the first service (par [0032], lines 7-8, which discloses that each virtual home gateway is a logical service with residential gateway functionality), the logical device being a set of logical elements that are configured to implement the first service (par [0043], which discloses that the plurality of virtual home gateways are implemented to provide services to devices on the residential network) and that are in the gateway device, which comprises two or more logical devices (fig. 2 & par [0023], lines 8-14, which disclose one or more virtual home gateways allocated to the home network residential gateways).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home network service allocation embodiment of Dowlatkhah et al within the home gateway device binding system of Yin et al would provide the predictive result of improving upon residential gateway-based service provisioning when implementing the configuring of a virtual gateway home gateway as a service (disclosed in par [0018], lines 15-20 of Dowlatkhah et al) would provide the disclosure of Yin with faster .

6.	Claims 2-6 and 8-13 are rejected under 35 USC 103 as being unpatentable over Yin et al (US 2016/0337948) in view of Dowlatkhah et al (US 2018/0077067), further in view of Liu (CN 105992306).
Regarding claims 2 and 8, Yin et al teaches:
receiving, by the gateway device, a first correspondence sent by a terminal device (par [0010], lines 4-12, which discloses the HGW receiving identification from one of the devices connected to the HGW corresponding to a generated business worksheet), the IDs of the N user equipment devices being obtained by the terminal device by identifying the N user equipment devices (fig. 2, ‘S218, which discloses the hardware address of a home set top box being received by the HGW); and
obtaining, by the gateway device, the IDs of the N user equipment devices (par [0017], lines 3-7, which discloses receiving the ID of the subordinate device) and the information about the first service from the first correspondence (par [0017], lines 4-7 “business worksheet corresponding to the subordinate device”).
Liu further teaches the first correspondence comprising a correspondence between the IDs of the N user equipment devices and the information about the first service (par [0040], lines 8-14, which discloses pairing the terminal identification data with the requested Wi-Fi service).
disclosed in par [0076] and [0088], lines 1-10 of Liu) upon binding the home gateway with the terminal data.
Regarding claims 3 and 9, Yin et al teaches:
receiving, by the gateway device, the IDs of the N user equipment devices from the N user equipment devices, respectively (fig. 2, ‘S218, which discloses addresses of subordinate STB devices being received by the HGW);
sending, by the gateway device, the IDs of the N user equipment devices to a terminal device (fig. 2, ‘S220, which discloses transmitting the addresses of subordinate STB devices from the HGW); receiving, by the gateway device, a first correspondence sent by the terminal device (par [0014], “receiving the business worksheet”); and
obtaining, by the gateway device, the IDs of the N user equipment devices and the information about the first service from the first correspondence (par [0011], lines 7-10 & par [0012], which disclose the subordinate device hardware address and the corresponding worksheet being received by the HGW).
Liu further teaches the first correspondence comprising a correspondence between the IDs of the N user equipment devices and the information about the first service (par [0072-0073], “unique ID of the terminal”).

Regarding claims 4 and 10, Yin et al teaches:
obtaining, by the gateway device, the ID of the logical device based on a second correspondence (par [0021] and par [0022], lines 5-15, which disclose the logical ID information included within the business worksheet data and second ID information corresponding to relevant configuration information registered in the home gateway).
Liu further teaches obtaining, by the gateway device, the information about the first service (par [0028], “Wi-Fi SSID”) and the second correspondence comprising a correspondence between the information about the first service and the ID of the logical device (par [0006] & [0014], which disclose allocating newly created terminal account information, registered via a cloud server, with the requested Wi-Fi service).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home gateway and network terminal binding embodiment of Liu within the home gateway device binding systems of Yin et al and Dowlatkhah et al would provide the predictive result disclosed regarding claims 2 and 8.

Regarding claims 5 and 11, Yin et al, Dowlatkhah et al, and Liu teach the limitations of claims 2 and 8.
Liu further teaches sending, by the gateway device, identity authentication information, the ID of the logical device (par [0088], lines 12-14, “verify account information”), and the IDs of the N user equipment devices to an authentication server (par [0006], which discloses transmitting the user terminal and new account to the cloud server for identity verification), the identity authentication information being used to authenticate validity of the logical device (par [0006], “identity verification”); and receiving, by the logical device, an authentication result sent by the authentication server, the authentication result comprising a correspondence between the ID of the logical device and the IDs of the N user equipment devices (par [0040], lines 10-15, which discloses, upon verification of the entered account information, binding the terminal and account information with the home gateway).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home gateway and network terminal binding embodiment of Liu within the home gateway device binding systems of Yin et al and Dowlatkhah et al would provide the predictive result of improving binding system reliability of Yin et al by using a NFC module to instruct the terminal bound with the home gateway to automatically activate connect to services provided by the HGW (disclosed in par [0076] and [0088], lines 1-10 of Liu) upon binding the home gateway with the terminal data.
Regarding claim 12, Yin et al teaches wherein the processor is configured to execute the instructions to send the correspondence to the logical device corresponding to the ID of the logical device (par [0040] and fig. 2, ‘’S204 and ‘S224, which disclose transmitting the business worksheet according to retrieved logical ID information).
Regarding claims 6 and 13, Yin et al, Dowlatkhah et al, and Liu teach the limitations of claims 5 and 11.
Liu further teaches performing, by the gateway device, validity authentication on the logical device based on identity authentication information (par [0088], lines 12-17, “identity verification”), the identity authentication information being used to authenticate validity of the logical device (par [0124], lines 10-15, which discloses verifying the terminal account information); and
obtaining, by the gateway device, an authentication result after determining that the logical device passes the validity authentication, the authentication result comprising a correspondence between the ID of the logical device and the IDs of the N user equipment devices (par [0124], lines 10-15 and par [0128], which disclose allocating the account information to the terminal upon verification of account information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home gateway and network terminal binding embodiment of Liu within the home gateway device binding systems of Yin et al and Dowlatkhah et al would provide the predictive result disclosed regarding claims 5 and 11.
7.	Claims 14-16 are rejected under 35 USC 103 as being unpatentable over Yin et al (US 2016/0337948) in view of in view of Dowlatkhah et al (US 2018/0077067), further in view of Wu et al (US 2015/0381429).
Regarding claim 14, Yin et al and Dowlatkhah et al teach the limitations of claim 7.
Wu et al further teaches generating the ID of the logical device based on the information about the first service and a preset algorithm (par [0099-0100], which disclose utilizing an algorithm for randomly select a virtual name in a home subscriber network and par [0009], “pre-established correspondence between each virtual name set and each first network function entity”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home network virtual service provisioning environment of Wu et al within the home gateway and network terminal binding device binding systems of Yin et al and Liu would provide the predictive result of providing faster home network service allocation (for the Yin et al and Dowlatkhah et al references) by allocating a virtual name set with each network function entity (disclosed in par [0009] of Wu), when each virtual name pertaining to a requested function is automatically allocated to the requested job function, which reduces latency and time spent on fetching the proper virtual node to allocate for execution of a requested service.
Regarding claim 15, Yin et al and Dowlatkhah et al teach the limitations of claim 1.
Wu et al further teaches generating, by the gateway device, the ID of the logical device based on the information about the first service and a preset algorithm (par [0009] and [0102], which disclose utilizing an algorithm for obtaining a virtual name corresponding to a requested service in a home subscriber network).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home network virtual service provisioning environment of Wu et al within the home gateway and network terminal binding device binding systems of Yin et al and Dowlatkhah et al would provide the predictive result disclosed regarding claim 14.

Regarding claim 16, Wu et al further teaches sending, by the gateway device, the correspondence to the logical device corresponding to the ID of the logical device (par [0009], “pre-established correspondence between each virtual name set and each first network function entity”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the home network virtual service provisioning environment of Wu et al within the home gateway and network terminal binding device binding systems of Yin et al and Dowlatkhah et al would provide the predictive result disclosed regarding claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210525